Title: From George Washington to the Presbyterian Ministers of Massachusetts and New Hampshire, 2 November 1789
From: Washington, George
To: Presbyterian Ministers of Massachusetts and New Hampshire


          
            Gentlemen,
            [Portsmouth, N.H., 2 November 1789]
          
          The affectionate welcome, which you are pleased to give me to the eastern parts of the union, would leave me without excuse, did I fail to acknowledge the sensibility, which it awakens, and to express the most sincere return that a grateful sense of your goodness can suggest.
          To be approved by the praise-worthy is a wish as natural to becoming ambition, as its consequence is flattering to our self-love—I am, indeed, much indebted to the favorable sentiments which you entertain towards me, and it will be my study to deserve them.
          The tribute of thanksgiving which you offer to “the gracious Father of lights” for his inspiration of our public-councils with wisdom and firmness to complete the national constitution, is worthy of men, who, devoted to the pious purposes of religion, desire their accomplishment by such means as advance the temporal happiness of their fellow-men—and, here, I am persuaded, you will permit me to observe that the path of true piety is so plain as to require but little political direction. To this consideration we ought to ascribe the absence of any regulation, respecting religion, from the Magna-Charta of our country.
          To the guidance of the ministers of the gospel this important object is, perhaps, more properly committed—It will be your care to instruct the ignorant, and to reclaim the devious—and, in the progress of morality and science, to which our government will give every furtherance, we may confidently expect the advancement of true religion, and the completion of our happiness.
          I pray the munificent Rewarder of virtue that your agency in this good work may receive its compensation here and hereafter.
          
            G: Washington
          
        